          2:19-cv-02153-CSB-EIL # 2         Page 1 of 1                                                E-FILED
                                                                    Tuesday, 22 October, 2019 10:27:35 AM
                                                                              Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                           Urbana Division



CAROL KRETZLER,

               Plaintiff,

v.                                                                Case No. 19-2153

DECATUR PUBLIC SCHOOLS
DISTRICT #61,

               Defendant.



                                  ORDER TO SHOW CAUSE

       On June 11, 2019, Plaintiff filed a Complaint (#1) against Defendant. Pursuant to Federal
Rule of Civil Procedure 4(m), a plaintiff has 90 days to serve a complaint upon all defendants.
There is no showing that, to date, Plaintiff has served the defendant in this matter. Therefore, the
Court orders Plaintiff to show cause as to why this matter should not be dismissed for failing to
serve the summons pursuant to Rule 4(m). Plaintiff has 14 days from the entry of this order to
comply.



       IT IS SO ORDERED.

       ENTERED this 21st day of October, 2019.



                                                      s/ ERIC I. LONG
                                                      UNITED STATES MAGISTRATE JUDGE
